EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-104941) pertaining to the Digital Power 2002 Stock Option Plan and 1998 Stock Option Plan of our report dated March 29, 2012, with respect to the consolidated financial statements of Digital Power Corporation and its subsidiary included in this Annual Report Form 10-K/A for the year ended December 31, 2011. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER October17, 2012 A Member of Ernst & Young Global
